DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/23/2020 has been entered.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Notes
3.	The Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Glazer et al. (U.S. Publication 2019/0163504) (Glazer hereinafter)  and Sreenivasa et al. (U.S. Publication 2019/0163459 (Sreenivasa hereinafter).
8. 	As per claim 1, Glazer teaches a system, comprising: 
	a plurality of computing devices, each computing device corresponding to a different user [developer devices 106, ¶ 0106, fig. 1]; and
          an information management system comprising:; and
          at least one processor [Server Processor 110, fig. 1];
          a communication interface communicatively coupled to the at least one processor [network 108, fig. 1]; and 
          memory storing computer-readable instructions that, when executed by the at least one processor [memory 112, fig. 1], cause the information management system to:
partition a test container of the information management system into a plurality of logical test containers, each of the logical test containers corresponding to logical test
environment associated with a different build of an application under test [“the server 102 may associate the first parameters with a first test configuration. In various embodiments, a test configuration may be a logical container that the server 102 provides to allow the parameters from multiple user interface elements 172 to be tested at the same time. For example, the user interface 170 being presented on the first computing device 104 may represent a particular test scenario envisioned by a developer, and the developer may want to associate the parameters used in each user interface element 172 of the user interface 170 together so that the usage information that is subsequently received may be analyzed in view of how each of the user interface elements 172 were individually configured,” ¶ 0211; “the server 102 may, optionally, associate the second parameters with a second test configuration. As discussed above with respect to step 1115, a test configuration may allow the parameters from multiple user interface elements 172 to be tested at the same time. For example, the second test configuration may represent a second version of a user interface 170 for an application 160 that is being tested, in which various user interface elements 172 are configured with parameters which are different from the parameters the user interface elements 172 are configured with under the first test configuration,” ¶ 0223];
receive, via the communication interface, a message from a computing device of the plurality of computing devices [“At step 1110, the server 102 may identify first parameters used by the user interface element 172 in a first instance of the application 160 at a first computing device 104 … the first parameters being used by a given user interface element 172 by the application 160 at the first computing device 104 may have been originally inputted at the server 102 by a developer using the developer device 106,” ¶ 0210];
identify a user identifier associated with the message received from the computing device of the plurality of computing devices and via the communication interface [“the software development module 120 may allow a developer device 106 to register an application for use (or intended for use, if it has not been created yet) with the system 100. The server may, for example, store an identifier for an application in the application database 125 that may later be submitted by a software developer to register their application to the development module 120,” ¶ 0108; the identifier indirectly identifies the developer associated with the application];
retrieve, based on the user identifier, a level identifier associated with an application, wherein the level identifier corresponds with a test container of the plurality of logical test containers associated with a particular build of the application under test in a logical test environment of the information management system and by one or more users associated with the user identifier [“the server 102 may associate the first parameters with a first test configuration. In various embodiments, a test configuration may be a logical container that the server 102 provides to allow the parameters from multiple user interface elements 172 to be tested at the same time. For example, the user interface 170 being presented on the first computing device 104 may represent a particular test scenario envisioned by a developer, and the developer may want to associate the parameters used in each user interface element 172 of the user interface 170 together so that the usage information that is subsequently received may be analyzed in view of how each of the user interface elements 172 were individually configured,” ¶ 0211]; and
generat(ing) a message modification to the message based on the level identifier and the user identifier; and communicat(ing) the modified message to the test container of the plurality of logical test containers based on the message modification, wherein the logical test environment corresponds to the level identifier [“At step 1140, the server 102 may, optionally, associate the second parameters with a second test configuration. As discussed above with respect to step 1115, a test configuration may allow the parameters from multiple user interface elements 172 to be tested at the same time. For example, the second test configuration may represent a second version of a user interface 170 for an application 160 that is being tested, in which various user interface elements 172 are configured with parameters which are different from the parameters the user interface elements 172 are configured with under the first test configuration
,” ¶ 0223].
Glazer does not explicitly disclose but Sreenivasa discloses wherein each logical test container is associated with a different user group [“A namespace is managed by a release manager 102e. Each namespace can be based on a logical grouping, whether it be by team, region, company, or any other logical segmentation, all content and access can be bound to only that namespace … there may be unique namespaces for different teams of an organization. In this example, Company A might have three different teams Team 1, Team 2, and Team 3,” ¶ 0145; namespace mapped to logical container, teams mapped to user groups].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Glazer and Sreenivasa available before the effective filing date of the claimed invention, to modify the capability of application development as disclosed by Glazer to include the capability of integration of content releases as taught by Sreenivasa, thereby providing a mechanism to enhance system efficiency and accuracy by implementing a simple method of coordinating changes being applied to content releases.

10.	As per claim 15, it is a method claim having similar limitations as cited in claim 1.  Thus, claim 15 is also rejected under the same rationale as cited in the rejection of claim 1 above.
11.	Claims 2 – 4, 9 – 11, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Glazer and Sreenivasa in further view of Bielski (U.S. Publication 2016/0077953 (Bielski hereinafter).
12. 	As per claim 2, Glazer and Sreenivasa teach the system of claim 1.  Glazer and Sreenivasa do not explicitly disclose but Bielski discloses wherein the message comprises an information management system transaction [“FIG. 3C illustrates a method for applying a code change to test environment 41 based on a project change control record 202 in release template 49,” ¶ 0040].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Glazer, Sreenivasa and Bielski available before the effective filing date of the claimed invention, to modify the capability of software configuration tracking as disclosed by Glazer and Sreenivasa to include the capability of application development as taught by Bielski, thereby providing a mechanism to enhance system efficiency and accuracy by implementing a simple method of coordinating code changes being applied in a test environment [Bielski ¶ 0003].
13. 	As per claim 3, Glazer and Sreenivasa teach the system of claim 1.  Bielski further teaches receiv(ing) a configuration message; and update(ing), in a configuration Application development manager 19, for example, updates a status of a particular code change project in project management platform 35 after application development manager 19 receives a notification from developer 17 that developer 17 submitted the corresponding code change to change control platform 37,” ¶ 0028].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Glazer, Sreenivasa and Bielski available before the effective filing date of the claimed invention, to modify the capability of software configuration tracking as disclosed by Glazer and Sreenivasa to include the capability of application development as taught by Bielski, thereby providing a mechanism to enhance system efficiency and accuracy by implementing a simple method of coordinating code changes being applied in a test environment [Bielski ¶ 0003].
14. 	As per claim 4, Glazer, Sreenivasa and Bielski teach the system of claim 3.  Glazer further teaches wherein the configuration information comprises the level identifier [““the server 102 may associate the first parameters with a first test configuration,” col. 2, lines 8 – 14].
15.	As per claim 9, it is an apparatus claim having similar limitations as cited in claim 2.  Thus, claim 9 is also rejected under the same rationale as cited in the rejection of claim 2 above.
16.	As per claim 10, it is an apparatus claim having similar limitations as cited in claim 3.  Thus, claim 10 is also rejected under the same rationale as cited in the rejection of claim 3 above.

18.	As per claim 16, it is a method claim having similar limitations as cited in claim 2.  Thus, claim 9 is also rejected under the same rationale as cited in the rejection of claim 2 above.
19.	As per claim 17, it is a method claim having similar limitations as cited in claim 3.  Thus, claim 10 is also rejected under the same rationale as cited in the rejection of claim 3 above.
20.	Claims 5, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Glazer and Sreenivasa in further view of Zhu et al. (U.S. Publication 2017/0187761) (Zhu hereinafter).
21. 	As per claim 5, Glazer and Sreenivasa teach the system of claim 1.  Glazer and Sreenivasa do not explicitly disclose but Zhu discloses wherein the information management system comprises an information management system router [“The distributed cache server is responsible for caching the global information pushed by the global information update management control device, and the distributed coordination server is responsible for coordinating the version information update process of the global information of the various application servers in the regions.” ¶ 0087].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Glazer, Sreenivasa and Zhu available before the effective filing date of the claimed invention, to modify the capability of software configuration tracking as disclosed by 
22.	As per claim 12, it is an apparatus claim having similar limitations as cited in claim 5.  Thus, claim 12 is also rejected under the same rationale as cited in the rejection of claim 5 above.
23.	As per claim 18, it is a method claim having similar limitations as cited in claim 4.  Thus, claim 18 is also rejected under the same rationale as cited in the rejection of claim 4 above.
24.	Claims 6, 7, 13, 14, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Glazer and Sreenivasa in further view of Langen et al. (U.S. Publication 2008/0091837) (Langen hereinafter).
25. 	As per claim 6, Glazer and Sreenivasa teach the system of claim 1.  Glazer and Sreenivasa do not explicitly disclose but Langen discloses wherein the message modification comprises appending the level identifier to an application name [“The SIP server can use a version identifier such as a string value appended to the application name in order to distinguish between multiple versions of a given application. For example, the version can be appended to the context root or to the archive name when the application is packaged for deployment,” ¶ 0081].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Glazer, Sreenivasa and Langen available before the effective filing date of the claimed invention, to modify the capability of software configuration tracking as 
26.    	As per claim 7, Glazer and Sreenivasa teach the system of claim 1.  Glazer and Sreenivasa do not explicitly disclose but Langen discloses wherein the message modification comprises replacing a character in a character string with the level identifier [“The SIP server can use a version identifier such as a string value appended to the application name in order to distinguish between multiple versions of a given application. For example, the version can be appended to the context root or to the archive name when the application is packaged for deployment,” ¶ 0081].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Glazer, Sreenivasa and Langen available before the effective filing date of the claimed invention, to modify the capability of software configuration tracking as disclosed by Glazer and Sreenivasa to include the capability of application upgrading as taught by Langen, thereby providing an automated mechanism to identify various versions of a software application by utilizing a commonly implemented data structure.
27.	As per claim 13, it is an apparatus claim having similar limitations as cited in claim 6.  Thus, claim 13 is also rejected under the same rationale as cited in the rejection of claim 6 above.
28.	As per claim 14, it is an apparatus claim having similar limitations as cited in claim 7.  Thus, claim 14 is also rejected under the same rationale as cited in the rejection of claim 7 above.

30.	As per claim 20, it is a method claim having similar limitations as cited in claim 7.  Thus, claim 20 is also rejected under the same rationale as cited in the rejection of claim 7 above.
Response to Arguments
31.	Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
32.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C WOOD whose telephone number is (571)272-5285.  The examiner can normally be reached on Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat C Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/WILLIAM C WOOD/Examiner, Art Unit 2193                                                                                                                                                                                                        
/Chat C Do/Supervisory Patent Examiner, Art Unit 2193